Citation Nr: 1706620	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for the residuals of a left foot injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1976 to September 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied service connection for foot problems.  The Veteran has since clarified that the specific foot problems for which he is seeking service connection are bilateral tinea pedis and the residuals of a left foot injury.

In April 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

These issues were previously remanded by the Board in May 2015 for additional development.  They have been returned to the Board for further review.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's bilateral tinea pedis existed prior to his active duty service and was clearly and unmistakably not aggravated by such service.

2.  The preponderance of the evidence is against finding that the Veteran has a continuing left foot disorder that is due to a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2.  The criteria for establishing service connection for the residuals of a left foot injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA's duty to notify was satisfied by May 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and VA examination reports.

The Veteran was also afforded a VA hearing with a DRO in April 2010.  During the hearing, the DRO explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  The Board finds that the hearing complied with 38 C.F.R. § 3.103(c)(2) and neither the Veteran nor his representative have argued otherwise.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott, 789 F.3d 1375.  

The Veteran underwent a VA examination in May 2010 that the Board noted was inadequate.  On remand, the Veteran underwent a second VA examination in June 2016.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   

This case was remanded in May 2015 so additional records could be obtained and so an adequate VA examination could be provided.  These actions were accomplished as discussed above.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Tinea Pedis

The Veteran contends that he has bilateral tinea pedis is a result of marching in wet environments during his active duty service.

The Veteran's September 1976 entrance examination notes normal feet and skin, other than tattoos.  However, in a report of medical history at the time of that examination, the Veteran noted a history of foot trouble; the note field of that report clarifies that the Veteran had a history of athlete's foot, which is another name for tinea pedis.  Dorland's Medical Dictionary, 1930 (32nd Ed. 2012).  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

The fact that the Veteran had a history of athletes foot at his entry into service brings into question whether the presumption of soundness can be rebutted by VA.  

The Veteran's service treatment records contain no further mention of tinea pedis or any other foot disorder, with the exception of the left foot injury discussed below.  His July 1979 separation examination affirmatively notes normal feet and skin, other than tattoos.  In a report of medical history at the time of that examination, the Veteran specifically denied any history of foot trouble or skin diseases and reported good health.  

In an August 2009 statement, the Veteran reported treatment for "severe foot problems" in Korea in 1977, including "losing the skin."  As stated above, the Veteran's service treatment records contain no mention of this.  

In the April 2010 hearing before a DRO, the Veteran reported a history of "trench foot" and pain in his left foot since his active duty service.  He denied any pre-service history of a foot condition.  He reported no treatment for a foot condition after his active duty service other than with over the counter medication.  

In May 2010, the Veteran was afforded a VA examination.  The examiner noted bilateral tinea pedis with interdigital movement bilaterally but expressed no opinion as to its etiology or whether it had increased in severity.  This examination report is inadequate and is therefore of no probative value.  

In June 2016, the Veteran was afforded an additional VA examination.  He reported chronic tinea pedis since his active duty service, with regular use of over the counter treatment.  On examination, the examiner found moderate tinea pedis with maceration of the skin and whitish discoloration.  The examiner opined that it was less likely than not that the Veteran's tinea pedis was caused or aggravated by his active duty service.  The examiner's rationale was that the Veteran's service treatment records documented it as a preexisting condition but those records contained no further mention of it, therefore aggravation was not substantiated.  

It is debatable as to whether the Veteran had any manifestations of tinea pedis in service.  As noted below, his assertion that he was actively treated for foot problems is not credible.  However, at his April 2010 DRO hearing, he described problems on the skin of his feet, and there is no probative evidence of record to show that the Veteran is not credible with regard to experiencing such symptoms.  As a result, the Board finds that the Veteran experienced some type of skin problem on his feet during service.  

Because the Veteran's service treatment records note a history of tinea pedis at the time of the entrance examination but the actual examination report notes normal feet and skin, the Veteran's tinea pedis was not "noted" at the time of entry.  38 C.F.R. § 3.304(b)(1).  The questions, then, are whether tinea pedis clearly and unmistakably predated service and, if so, whether it was clearly and unmistakably not aggravated therein.  

At the time of his September 1976 entrance examination, the Veteran reported an affirmative history of athlete's foot, i.e., tinea pedis.  This is clear and unmistakable evidence that the Veteran's tinea pedis predated his active duty service.  Contemporaneous medical evidence is more probative than later recounted history by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The Veteran's service treatment records contain no further mention of tinea pedis or other skin problems on his feet.  Significantly, at his separation examination, the Veteran's feet were affirmatively found to be normal and he did not report any foot trouble.  His skin was also affirmatively found to be normal with the exception of tattoos that were not on his feet.  The affirmative finding of normal feet at separation is highly probative evidence that aggravation did not occur.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  In addition to an affirmative notation that his feet and skin were normal on separation, his "PULHES" physical examination was "1" under all factors, including "L" for "lower extremities."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" is the highest rating and indicates that a person's condition in that category should not result in any limitations of assignments.  The separation examination provides clear and unmistakable evidence that his pre-existing tinea pedis was not aggravated.  

Additionally, the June 2016 VA examiner found that aggravation was not substantiated in part because it was not discussed at separation.  On the basis of all evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service, the Veteran's tinea pedis underwent no increase in severity during service.  Taken together, VA has shown clear and unmistakable evidence that the Veteran's tinea pedis was not aggravated during his active duty service.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current foot disorder.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his tinea pedis is a result of exposure to moisture during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of a trained medical professional, i.e., the June 2016 VA examiner, warrant greater probative weight than the Veteran's lay contentions. 

In addition, the Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The Veteran's testimony that he had no history of foot disorders prior to active duty service is less credible than his report at the time of his September 1976 entrance examination that he had a history of tinea pedis.  

Because the Veteran's bilateral tinea pedis clearly and unmistakably predated service and was clearly and unmistakably not aggravated therein, entitlement to service connection for bilateral tinea pedis is denied.  

Left Foot Injury Residuals

The Veteran contends that he has a current left foot disability as a result of an injury during his active duty service.  

The Veteran's service treatment records note a September 1977 injury to his left foot after he stepped on a nail two days before.  The assessment was a puncture wound and treatment included a sterile dressing, a request for sole covers, and no physical training or marching for two days.  

The Veteran's service treatment records contain no further mention of this injury.  His July 1979 separation examination notes normal feet.  In a report of medical history at the time of that examination, the Veteran denied any history of foot trouble and reported good health.  

In the April 2010 hearing before a DRO, the Veteran reported that a medic had informed him that the nail pierced a bone.   

In May 2010, the Veteran was afforded a VA examination.  He reported pain with ambulation since the 1977 injury.  On examination, the examiner noted a limping gait and painful forefoot motion, but no painful hindfoot or midfoot motion.  The examiner also noted tenderness, but no ulcerations, edema, callosities, instability, or abnormal shoe wear patterns.  The examiner determined that the record contained insufficient information to support an opinion regarding a nexus between the 1977 left foot injury and any current disability.  This opinion is inadequate and not probative.  

In June 2016, the Veteran was afforded an additional VA examination.  The Veteran reported a history of sensitivity in the area of the puncture wound.  On examination, the Veteran reported a painful left sole and dorsum and the examiner noted tenderness of the plantar surface of the left foot.  The examiner noted that x-rays of the left foot in May 2010 and at the time of this examination were normal or unremarkable.  The examiner opined that it was less likely than not that any current left foot disability was a residual of the 1977 injury.  The examiner's rationale was that the Veteran's service treatment records only showed one visit for a left foot puncture and the June 2016 examination showed no left foot swelling or deformity, unremarkable x-rays, and no visible residual scars.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current foot disorder.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  Thus, the Veteran's opinion that his current left foot symptoms are residuals of his September 1977 left foot puncture wound is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions. 

The June 2016 VA examiner reasoned convincingly that any current left foot disability is not a residual of the September 1977 puncture wound.  

Because the preponderance of the evidence is thus against finding that the Veteran has any current residuals of the September 1977 puncture wound, entitlement to service connection for residuals of a left foot injury is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral tinea pedis is denied.  

Entitlement to service connection for the residuals of a left foot injury is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


